Exhibit 10(dd)

Mike McCall

Employment Arrangement

Since March 6, 2006, Energy Future Holdings Corp. (the “Company”) has employed
Mike McCall, who is Chief Operating Officer of Luminant, on an at-will basis.
The Company pays Mr. McCall $500,000 per year, and Mr. McCall is eligible to
participate in all compensation and benefits of the Company in which similar
executives are eligible to participate, which currently include the EFH Corp.
Executive Annual Incentive Plan, the EFH Corp. 2005 Omnibus Incentive Plan, the
EFH Corp. Salary Deferral Plan, the EFH Executive Financial Advisement Program,
the Executive Physical Examination Program, the EFH Retirement Plan, the EFH
Second Supplemental Retirement Plan, the EFH Corp. Executive Change in Control
Policy and the EFH Corp. 2005 Executive Severance Plan. Additionally, Mr. McCall
participates in the EFH Split Dollar Life Insurance Program.